ORDER
Jamie G. Waibel, appeals the circuit court’s denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief (PCR) from his conviction for delivery of a controlled substance, § 195.211, RSMo 2000. Waibel argues that his rights under the Sixth and Fourteenth Amendments to the United States Constitution and article I, section 18(a) of the Missouri Constitution were violated when his counsel failed to object to evidence of his arrest for drug possession thirteen months after the date of the charged offense for which he was on trial. He contends that the records and files of his trial do not clearly refute his claim and that he was, therefore, entitled to an evi-dentiary hearing. Because Waibel failed to plead facts showing that the evidence was inadmissible or he suffered prejudice by its admission, the motion court’s findings and conclusions are not clearly erroneous. A published formal opinion would have no precedential value, and the parties have been provided with a memorandum explaining the reasoning of the court. The judgment is affirmed pursuant to Rule 84.16(b).